Order entered July 14, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00341-CV

                         SHANEKA BUSBY BAKER, Appellant

                                            V.

                          FORREST REGGIE CARR, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-15-04681-D

                                        ORDER
       We GRANT appellant’s July 12, 2016 motion to extend time to file her amended brief

and ORDER the amended brief filed no later than August 1, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE